PER CURIAM.
On certiorari we review an order allowing the respondent the costs of a bond premium after a partial reversal by this court of a circuit court judgment affirming a municipal court judgment which was based upon the violation of a municipal ordinance. This court has already decided the question presented by the instant petition. On authority of City of Miami v. Gilbert, Fla.1958, 102 So.2d 818, the petition for certiorari is granted and the order of the circuit court taxing as costs the fee for the supersedeas bond is quashed.
It is so ordered.